BOWEN W. SIMMONS, Retired Circuit Judge.
Appellant-defendant, an indigent prisoner, was convicted of grand larceny pursuant to an indictment that described the stolen property as a 1977 model, one-ton Ford truck, Tag. No. S-8187, the personal property of the State of Alabama.
It appears in the record that a qualified attorney, pursuant to an appointment by the Court, represented defendant at nisi prius. Sentence was two years imprisonment. Defendant took an appeal from the judgment, and was furnished a free transcript, due to his indigency; and also the same attorney was appointed to represent him on appeal.
On November 3, 1978, the appellant filed a verified petition, which he purportedly signed, wherein he said:
“Petitioner filed notice of appeal the day he was sentenced October 18, 1978, for Grand Larceny, 2 years in the State of Alabama Prison System. Petitioner is presently incarcerated at G. K. Fountain Correctional Center, and has access to law books, and wishes to file brief and argument to the Criminal Court of Appeals in his own behalf. So if it would please the Court of Elmore County, the petitioner wishes to have his attorney dismissed from this case.”
Pursuant to this request, the Court entered an order on November 10, 1978, relieving the appointed attorney from further representation.
Thereafter, on December 4, 1978, appellant filed with this Court, a verified instrument, entitled “Pro Se Brief, Motion to Vacate Sentence in Support of Appeal.”
We will not undertake to write to the instrument for the reason it does not seek to review any ruling of the Court at nisi prius. In fact there was no ruling subject to review. There was no motion to exclude the evidence, no requested charges, and no motion for a new trial. This Court reviews only adverse rulings properly invoked. Cooper v. State, 340 So.2d 871(3), cert. den. Ex Parte Cooper, 340 So.2d 872.
Suffice it is we have reviewed the entire record in search of prejudicial errors as is our duty, and we find none. § 12-22-240, Code of Alabama 1975. It appears to us that the circumstantial evidence of guilt was sufficient to support the verdict of the jury. So far as our review reveals, the rulings of the Court were free of prejudicial error.
The judgment is affirmed.
The foregoing opinion was prepared by the Honorable BOWEN W. SIMMONS, a Retired Circuit Judge, serving as a Judge of this Court, under the provisions of § 6.10, of the new Judicial Article (Constitutional Amendment No. 328); his opinion is hereby adopted as that of the Court.
AFFIRMED.
All the Judges concur.